UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2013(Unaudited) DWS Global Growth Fund Shares Value ($) Common Stocks 95.3% Belgium 0.9% Anheuser-Busch InBev NV(Cost $7,860,112) Bermuda 0.6% Lazard Ltd. "A"(Cost $3,378,956) Canada 3.6% Agnico Eagle Mines Ltd. Brookfield Asset Management, Inc. "A" Canadian Oil Sands Ltd. Canadian Pacific Railway Ltd. Goldcorp, Inc. SunOpta, Inc.* (Cost $31,533,327) China 0.7% Minth Group Ltd.(Cost $4,191,325) Cyprus 0.5% Prosafe SE(Cost $5,543,846) Denmark 2.0% Coloplast AS "B" DS Norden AS GN Store Nord AS William Demant Holding AS* (Cost $15,275,683) Finland 0.2% Cramo Oyj(Cost $1,306,899) France 2.5% Edenred Etablissements Maurel et Prom JC Decaux SA LVMH Moet Hennessy Louis Vuitton SA (a) Pernod-Ricard SA (a) (Cost $21,407,816) Germany 2.7% BASF SE Fresenius Medical Care AG & Co. KGaA Stada Arzneimittel AG United Internet AG (Registered) (Cost $19,753,250) Hong Kong 2.3% K Wah International Holdings Ltd. Playmates Toys Ltd.* REXLot Holdings Ltd. (a) Techtronic Industries Co. (Cost $19,439,946) India 0.6% ICICI Bank Ltd. (ADR)(Cost $4,421,837) Indonesia 0.8% PT Arwana Citramulia Tbk PT Indofood CBP Sukses Makmur Tbk (Cost $7,425,243) Ireland 3.3% Accenture PLC "A" (b) C&C Group PLC Experian PLC Paddy Power PLC (c) Paddy Power PLC (c) Ryanair Holdings PLC (ADR)* Shire PLC (Cost $27,134,223) Italy 1.9% Prada SpA Prysmian SpA Sorin SpA* Unipol Gruppo Finanziario SpA (Cost $14,057,219) Japan 3.8% Ai Holdings Corp. Avex Group Holdings, Inc. Iida Group Holdings Co., Ltd.* Kusuri No Aoki Co., Ltd. (a) MISUMI Group, Inc. Nippon Seiki Co., Ltd. United Arrows Ltd. Universal Entertainment Corp. (a) (Cost $29,191,786) Luxembourg 0.5% Eurofins Scientific(Cost $3,988,902) Malaysia 1.5% Hartalega Holdings Bhd. IHH Healthcare Bhd.* Tune Ins Holdings Bhd.* (Cost $10,835,219) Mexico 0.7% Fomento Economico Mexicano SAB de CV (ADR)(Cost $7,325,854) Netherlands 3.2% ASML Holding NV Brunel International NV Chicago Bridge & Iron Co. NV (b) Koninklijke Vopak NV SBM Offshore NV* (Cost $23,285,805) Norway 0.9% DNO International ASA* Norsk Hydro ASA (Cost $5,622,055) Panama 0.5% Banco Latinoamericano de Comercio Exterior SA "E"(Cost $4,219,154) Philippines 1.5% Alliance Global Group, Inc. Century Properties Group, Inc. Emperador, Inc.* House of Investments, Inc. Metropolitan Bank & Trust Co. (Cost $13,525,536) Singapore 0.9% Lian Beng Group Ltd. UE E&C Ltd. Yongnam Holdings Ltd. (Cost $7,712,442) Spain 0.4% Mapfre SA (a) Mediaset Espana Communication SA* (Cost $3,438,929) Sweden 2.6% Atlas Copco AB "A" Meda AB "A" Svenska Cellulosa AB "B" Swedish Match AB Telefonaktiebolaget LM Ericsson "B" (Cost $23,033,316) Switzerland 2.8% DKSH Holding AG Dufry AG (Registered)* Nestle SA (Registered) Novartis AG (Registered) OC Oerlikon Corp. AG (Registered)* Pentair Ltd. (Registered) (b) (Cost $21,538,443) Thailand 0.2% Malee Sampran PCL (Foreign Registered)(Cost $3,630,699) United Kingdom 9.6% Aberdeen Asset Management PLC Arrow Global Group PLC* Aveva Group PLC Babcock International Group PLC British American Tobacco PLC Burberry Group PLC Clinigen Group PLC Crest Nicholson Holdings PLC* Domino's Pizza Group PLC Essentra PLC Hargreaves Lansdown PLC HellermannTyton Group PLC IG Group Holdings PLC Intertek Group PLC Jardine Lloyd Thompson Group PLC John Wood Group PLC Monitise PLC* Rotork PLC Spirax-Sarco Engineering PLC (Cost $71,482,846) United States 43.6% Actavis PLC* Advance Auto Parts, Inc. AECOM Technology Corp.* Affiliated Managers Group, Inc.* Agilent Technologies, Inc. Allergan, Inc. Alliance Data Systems Corp.* (a) Altra Holdings, Inc. (a) Amgen, Inc. Amphenol Corp. "A" BE Aerospace, Inc.* Beam, Inc. BorgWarner, Inc. Bristol-Myers Squibb Co. Cadence Design Systems, Inc.* Cardtronics, Inc.* Catamaran Corp.* CBRE Group, Inc. "A"* Cerner Corp.* Chart Industries, Inc.* Citrix Systems, Inc.* 69 Colfax Corp.* Danaher Corp. DFC Global Corp.* (a) DIRECTV* Dresser-Rand Group, Inc.* Dril-Quip, Inc.* Encore Capital Group, Inc.* (a) Exxon Mobil Corp. FMC Technologies, Inc.* Google, Inc. "A"* Hain Celestial Group, Inc.* (a) HeartWare International, Inc.* Jack in the Box, Inc.* Jarden Corp.* JPMorgan Chase & Co. Kindred Healthcare, Inc. L Brands, Inc. Las Vegas Sands Corp. Leucadia National Corp. Manitowoc Co., Inc. MasterCard, Inc. "A" McDonald's Corp. MICROS Systems, Inc.* (a) Middleby Corp.* National Oilwell Varco, Inc. Noble Energy, Inc. Oaktree Capital Group LLC Oasis Petroleum, Inc.* (a) Ocwen Financial Corp.* Oil States International, Inc.* Pacira Pharmaceuticals, Inc.* Pall Corp. Polaris Industries, Inc. (a) Praxair, Inc. Precision Castparts Corp. PTC, Inc.* Roadrunner Transportation Systems, Inc.* Rosetta Resources, Inc.* Schlumberger Ltd. Sears Hometown & Outlet Stores, Inc.* Sinclair Broadcast Group, Inc. "A" Springleaf Holdings, Inc.* Synta Pharmaceuticals Corp.* Tenneco, Inc.* The Bancorp., Inc.* Thermon Group Holdings, Inc.* (a) Thoratec Corp.* TIBCO Software, Inc.* TiVo, Inc.* Tractor Supply Co. Trimble Navigation Ltd.* Tristate Capital Holdings, Inc.* (a) United Rentals, Inc.* (a) United Technologies Corp. Urban Outfitters, Inc.* WABCO Holdings, Inc.* Waddell & Reed Financial, Inc. "A" Western Digital Corp. Zions Bancorp. (a) (Cost $320,520,943) Total Common Stocks (Cost $732,081,611) Participatory Notes 1.1% India 0.5% Housing Development Finance Corp., Ltd.(issuer Merrill Lynch International), Expiration Date 8/19/2015*(Cost $4,962,585) Nigeria 0.6% Zenith Bank PLC (issuer Merrill Lynch International), Expiration Date 8/21/2015*(Cost $5,173,386) Total Participatory Notes (Cost $10,135,971) Principal Amount ($) Value ($) Other Investments 0.2% Brazil Companhia Vale do Rio Doce(Cost $0) Shares Value ($) Securities Lending Collateral 7.2% Daily Assets Fund Institutional, 0.09% (d) (e) (Cost $64,375,372) Cash Equivalents 3.8% Central Cash Management Fund, 0.07% (d) (Cost $34,456,486) % of Net Assets Value ($) Total Investment Portfolio (Cost $841,049,440) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $840,985,221.At November 30, 2013, net unrealized appreciation for all securities based on tax cost was $122,650,478.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $145,148,148 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $22,497,670. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at November 30, 2013 amounted to $61,761,951, which is 6.9% of net assets. (b) Listed on the New York Stock Exchange. (c) Securities with the same description are the same corporate entity but trade on different stock exchanges. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt At November 30, 2013 the DWS Global Growth Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks, Participatory Notes & Other Investments Industrials 21.2 % Consumer Discretionary 17.7 % Financials 16.6 % Health Care 12.5 % Information Technology 12.2 % Consumer Staples 8.4 % Energy 8.1 % Materials 3.3 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (f) Belgium $
